Filed 11/14/22 P. v. Perez CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 THE PEOPLE,                                                    B317043

             Plaintiff and Respondent,                          Los Angeles County
                                                                Super. Ct. No. VA155869
             v.

 ANTHONY PEREZ,

             Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Lee W. Tsao, Judge. Affirmed.

     Larenda R. Delaini, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                    ____________________
       Pursuant to People v. Wende (1979) 25 Cal.3d 436, we
review this appeal following a bench trial. We affirm the
judgment of conviction. Statutory citations are to the Penal
Code.
       An information charged Anthony Perez with resisting a
peace officer (§ 148, subd. (a)(1)) and assault with a deadly
weapon (§ 245, subd. (a)(1)).
       Perez’s victim—Abdel Rahman Al-Aqad—testified at trial
that he was at a gas station on Whittier Boulevard in April 2021
when he saw Perez standing at a pump with a yellow box cutter.
Perez told him to get out of his car. Al-Aqad asked what he
wanted. Perez started cursing and threatened to kill Al-Aqad if
he did not get out.
       Perez swung the box cutter at Al-Aqad from a close range:
less than two feet away. He yelled “very bad words” and made
threats.
       Al-Aqad told Perez to take the car. He backed away and
kicked to try to fend off his attacker and avoid the box cutter.
Perez kept swinging the blade and coming towards him.
       Al-Aqad grabbed a piece of metal from his car to scare off
Perez. Then he called the police. Al-Aqad’s colleague arrived to
see if he was okay.
       Al-Aqad got into his car to drive to a pump because he still
needed gas. But Perez returned, banged on the window, and
tried to open the locked door.
       Perez was undeterred when the police arrived and tried to
calm him down. He yelled at them and said, “I’m not going to
stop.” So Al-Aqad grabbed the metal bar again and used it to
hold onto Perez until the police took him.




                                 2
       A sheriff witness corroborated part of Al-Aqad’s account.
The deputy testified he asked Perez to come over, but Perez
refused. Perez maintained someone tried to hit him with a stick
and he was not the one causing trouble.
       The deputy saw the victim go to Perez with the metal pole.
He separated the two when they fought for possession of the pole.
The deputy tried to grab Perez, but Perez broke free. Perez then
turned his shoulder toward the deputy, “blading his body, and
clenched his fist in a fighting stance.” He was one or two feet
away. The deputy feared Perez was going to assault him. He
struck Perez, who fell to the ground.
       The trial court found Perez guilty on both counts. The
court sentenced him to the low term of two years in prison on the
base count (assault with a deadly weapon), and a concurrent term
of 365 days in county jail on the other count (resisting arrest).
The court also imposed various fines and fees and awarded Perez
452 days of custody credits.
       Perez appealed, and we appointed counsel to represent
him. Appointed counsel examined the record and filed an
opening brief raising no issues and asking this court to review
the record independently under People v. Wende. Counsel also
wrote to Perez advising him of his right to file a supplemental
brief for us to consider. Perez did not file a response.
       We have examined the entire appellate record. We are
satisfied Perez’s counsel fully complied with counsel’s
responsibilities and no arguable issues exist. (See People v.
Wende (1979) 25 Cal.3d 436, 441–442.)




                                3
                        DISPOSITION
      The judgment is affirmed.



                                           WILEY, J.

We concur:



             STRATTON, P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 4